                             Case 1:19-cr-00373-PGG Document 5 Filed 03/25/19 Page 1 of 8

A098 (Rev. 12/11) Appearance Bond
                                                                                                                                                              OR\G\NAL
                                             UNITED STATES DISTRICT COURT
                                                                                             for the
                                                                    Southern               District of New York

                   United States of America                                                        )
                                        v.                                                         )
                                                                                                   )           Case No.            19 MAG 2927
_ ___ _ ____        _MIC!!A}~_1:- A\[ENA TT!______                                                  )
                                    Defendant                                 -        -     -      )


                                                                            APPEARANCE BOND

                                                                            Defendant's Agreement
I,   ____________ MI(:!f~ELAVENATTI ________ (defendant), agree to follow every order of this court, or any
court that considers this case, and I further agree that this bond may be forfeited ifl fail:
            ( 0 ) to appear for court proceedings;
            ( 0 ) if convicted, to surrender to serve a sentence that the court may impose; or
            ( 0 ) to comply with all conditions set forth in the Order Setting Conditions of Release.
                                                                                      Type of Bond
( 0 ) (1)     This is a personal recognizance bond.

( 0 ) (2)     This is an unsecured bond of$                             _ 300,00_()_.00 _

(D )     (3) This is a secured bond of$                                                                                , secured by:

         ( D)     $                                                      , in cash deposited with the court.

         (D )     (b) the agreement of the defendant and each surety to forfeit the following cash or other property
                  (describe the cash or other property, including claims on it - such as a lien, mortgage, or loan - and attach proof of
                  ownership and value):
                 ____   ,.   _____ - - - - - · - - - - - -          ----------·------------
                                - - - - · - - - - - · ---·--------             ------------·-·--                  - - - - - - - ------   ------·-·---------------------------------   --


                  If this bond is secured by real property, documents to protect the secured interest may be filed ofrecord.

         ( D ) {c)            a bail bond with a solvent surety (attach a copy of the bail bond, or describe                                  it and identifY the surety):

                 -------- --- - - - - - ----- - - - - - ----                      - - - - - - - - - - - - - - - - --


                                                                                                                       - ------------------ -




                  -----       -------        --------------------   -   -------------------




                                                                        Forfeiture or Release of the Bond

 Forfeiture of the Bond. This appearance bond may be forfeited ifthe defendant does not comply with the above
 agreement. The court may immediately order the amount of the bond surrendered to the United States, including the
 security for the bond, ifthe defendant does not comply with the agreement. At the request of the United States, the court
 may order a judgment of forfeiture against the defendant and each surety for the entire amount of the bond, including
  interest and costs.
                       Case 1:19-cr-00373-PGG Document 5 Filed 03/25/19 Page 2 of 8
                                                                                                                          Page 2
AO 98 (Rev. 12/11) Appearance Bond




Release of the Bond The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: (I) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                         Declarations

Ownership of the Property. I, the defendant- and each surety- declare under penalty of perjury that:
         (1)     all owners of the property securing this appearance bond are included on the bond;
         (2)     the property is not subject to claims, except as described above; and
         (3)     I will not sell the property, allow further claims to be made against it, or do anything to reduce its value
         while this appearance bond is in effect.

Acceptance. I, the defendant - and each surety - have read this appearance bond and have either read all the conditions of
release set by the court or had them explained to me. I agree to this Appearance Bond.




 I, the defendant - and each surety - declare under penalty of perjury that t      information is true. (See 28 U.S.C.§ 1746.)


Date: 3/25/19
                                                                                                MICHAEL AVENATTI




Surety/property owner -                                          Surety/property owner -




Surety/property owner -                                          Surety/property owner -




Surety/property owner -                                          Surety/property owner -




Date:        3/25/19


Approved.

Date: _ _3_/2_5_/_19_ _
                                                                                                                            NE
                         Case 1:19-cr-00373-PGG Document 5 Filed 03/25/19 Page 3 of 8

AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                         Page I of   Pages



                                        UNITED STATES DISTRICT COURT
                                                                       for the
                                                           Southern   District of   New York


                    United States of America
                                                                           )
                                                                           )
                                   V.
                                                                           )        Case No.           19 MAG 2927
                     MICHAEL A VENATTI                                     )
                              Defendant                                    )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)    The defendant must not violate federal, state, or local law while on release.

(2)    The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)    The defendant must advise the court or the pretrial services office or supervising officer in writing before making
       any change of residence or telephone number.

(4)    The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
       the court may impose.

       The defendant must appear at:
                                                                                               Place




       on
                                                                           Date and Time


       If blank, defendant will be notified of next appearance.

 (5)    The defendant must sign an Appearance Bond, if ordered.
------         ~---------··--




                                   Case 1:19-cr-00373-PGG Document 5 Filed 03/25/19 Page 4 of 8

  AO l99B (Rev. 12/11) Additional Conditions of Release                                                                                              Page   of     _Pages

                                                               ADDITIONAL CONDITIONS OF RELEASE
         IT IS FURTHER ORDERED that the defendant's release is subject to the conditions marked below:

  ( 0)       (6)The defendant is placed in the custody of:
                Person or organization                            -

                Address (only if above is an organi::.ation)
                City and state                                                                               Tel. No.
  who agrees to (a) supervise the·-defendant, (b) use eve-ry effort t08.ssure the defelldant'S appea~a~ce at au court proceedi~gs, and (c) notify the court
  immediately ifthe defendant violates a condition of release or is no longer in the custodian's custody.

                                                                                               Signed:
                                                                                                                          Custodian                               Date
  ( ~)       (7)       The defendant must:
         ( ~ ) (a) submit to supervision by and report for supervision to the      PSA AS DIRECTED
                   telephone number           --------·· , no later than
         < D ) (b) continue or actively seek employment.
         < D ) (c) continue or start an education program.
         ( ~ ) (d) surrender any passport to:         _PREJ'RIAL ~~RV~CES _ WITHIN 48 HOURS
         ( ~ ) (e) not obtain a passport or other international travel document.
         ( ~ ) (f) abide by the following restrictions on personal association, residence, or travel:   __ SOl]THERN_A~Q EA~TEB_N DISTRICTS OF
                       NEW YORK          CENTRAL DISTRICT OF CALIFORNIA AND POINTS IN BETWEEN FOR TRAVEL
                   - -------·----------------------                                 ------·------------ · - -

         ( ~ ) (g) avoid all contact, directly or indirectly, with any person who is or may be a victim or witness in the investigation or prosecution,
                   including:    CO-CONSPIRATOR NAME IN COMPLAINT OUTSIDE PRESENCE OF COUNSEL

         (D )          (h) get llle<lical or psychiatric treatment:-
                                  ·---------       ----------                                                                                 ----           --

         (0 )          (i) return to custody each _______                    at                 o'clock after being released at           o'clock for employment, schooling.
                           or the following purposes:
                                -------------·   ----------- - - - - - - - - --   ------   -   ------                                 -      -----

         <D        )   m maintain residence at a halfway house or community corrections center, as the pretrial services office or supervising officer considers
                           necessary.
         cD )          (k) not possess a firearm, destructive device, or other weapon.
         (D )           0) not use alcohol ( 0 ) at all ( 0 ) excessively.
         <   D )       (m) not use or unlawfully possess a narcotic drug or other controlled substances defined in 21 U.S.C. § 802, unless prescribed by a licensed
                           medical practitioner.
         cD )          (n) submit to testing for a prohibited substance if required by the pretrial services office or supervising officer. Testing may be used with
                           random frequency and may include urine testing, the wearing of a sweat patch, a remote alcohol testing system, and/or any form of
                           prohibited substance screening or testing. The defendant must not obstruct, attempt to obstruct, or tamper with the efficiency and
                           accuracy of prohibited substance screening or testing.
         cD )          (o) participate in a program of inpatient or outpatient substance abuse therapy and counseling if directed by the pretrial services office or
                           supervising officer.
         cD )          (p) participate in one of the following location restriction programs and comply with its requirements as directed.
                           ( 0) (i) Curfew. You are restricted to your residence every day ( 0) from __                           to               , or ( 0 ) as
                                        directed by the pretrial services office or supervising officer; or
                           ( 0) (ii) Home Detention. You are restricted to your residence at all times except for employment; education; religious services:
                                       medical, substance abuse, or mental health treatment; attorney visits; court appearances; court-ordered obligations; or other
                                       activities approved in advance by the pretrial services office or supervising officer; or
                           ( D) (iii) Home Incarceration. You are restricted to 24-hour-a-day lock-down at your residence except for medical necessities and
                                       court appearances or other activities specifically approved by the court.
         (D )          (q) submit to location monitoring as directed by the pretrial services office or supervising officer and comply with all of the program
                           requirements and instructions provided.
                           (D ) You must pay all or part of the cost of the program based on your ability to pay as determined by the pretrial services office or
                                 supervising officer.
         cD )          (r) report as soon as possible, to the pretrial services office or supervising officer, every contact with law enforcement personnel, including
                           arrests, questioning, or traffic stops.
                   Case 1:19-cr-00373-PGG Document 5 Filed 03/25/19 Page 5 of 8



                                  ADDITIONAL CONDITIONS OF RELEASE
    ( i2J )   (s) $300,000 PERSONAL RECOGNIZANCE BOND; TO BE COSIGNED BY TWO FINANCIALLY RESPONSIBLE
                PERSONS; TRAVEL RESTRICTED TO SDNY /EDNY /CDCA AND POINTS IN BETWEEN FOR TRAVEL TO
                COURT/ PERSONAL LAWYER; TEMPORARY ADDITIONAL DOMESTIC TRAVEL UPON CONSENT AND
                APPROVAL OF AUSA AND PTS; SURRENDER TRAVEL DOCUMENTS WITHIN 48 HOURS AND NO NEW
                APPLICATIONS; PRETRIAL SUPERVISION AS DIRECTED BY PRETRIAL SERVICES; DEFT TO BE
                RELEASED ON OWN SIGNATURE; REMAINING CONDITIONS TO BE MET BY 4/5/19; NO CONTACT
                WITH CO-CONSPIRATORS NAMED IN COMPLAINT OUTSIDE PRESENCE
                -·                                                    ---
                              "·---------------------------------~-----------
                                                                             OF COUNSEL.
                                                                                ---------------   ---

u
                        Case 1:19-cr-00373-PGG Document 5 Filed 03/25/19 Page 6 of 8
AO 199C (Rev. 09/08) Advice of Penalties                                                                   Page__   of          Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:              MICHAEL AVENATTI                                 19MAG 2927

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions ofrelease may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten
       years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than 10 years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years - you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony- you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor - you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                               Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                                               ant's Signature   MICHAEL AVENATTI
DEFENDANT RELEASED
                                                                  No w---------
                                                         - ------------                   1'1 Y
                                                                         'l e1r--·lL.---l------ -- ----
                                                                                          City and State



                                             Directions to the United States Marshal

( ~ ) The defendant is ORDERED released after processing.
( ~ ) The United States marshal is ORDERED to keep the defendant in custody until notified by the clerk or judge that the
      defendant has posted bond and/or complied with all other conditions for release. If still in custody, the defendant must be
      produced before the appropriate judge at the time and place specified.


Date:    3/25/19



                                                                                      Printed name and title
                       Case 1:19-cr-00373-PGG Document 5 Filed 03/25/19 Page 7 of 8
AO 199C (Rev. 09/08) Advice of Penalties                                                      Page ____ of    _____ __ Pages

                    DISTRIBUTION:      COURT   DEFENDANT   PRETRIAL SERVICE   U.S. ATTORNEY   U.S. MARSHAL




                                                                                         Theldnmx
                                                                                        Manhattan
                                                                                        Westchester
                                                                                         ~c-ckland
                                                                                          Uutcheu
                                                                                          {)ranee
                                                                                          J:·utnam
                                                                                          §ullh-an



                                                                                  ldrnckbn (l",inH ccunb')
                                                                                  C:ueem {C:ueens Ccunb'}
                                                                               §taten 1s1ana {~1cnmcna t.:cunn·J
                                                                                 Lent Island {!'liiassau & Suffolk)
                                                                 J
                     Case 1:19-cr-00373-PGG Document 5 Filed 03/25/19 Page 8 of 8
                                                                 DEFENDANT\{\ t (.         ~ ()._, e \       f\\) C C,\..--t\-.\
                                                                                                                         {l




                                                                           0 DEFENDANT WAIVES PRETRIAL REPORT

~ule 5        D Rule 9 0 Rule S(c)(3) 0 Detention Hrg.              DATE OF ARREST _g - .l    S'° - I <J            0 VOL. SURR.
                                                                    TIME OF ARREST         1a:391·m.                DON WRIT
b  Other:--------------                                             TIME OF PRESENTMENT         · f .~ .

                                                        BAIL DISPOSITION
                                                                                                                     0   SEE SEP. ORDER
0 DETENTION ON CONSENT W/O PREruDICE       0 DETENTION: RISK OF FLIGHT/DANGER 0 SEE TRANSCRIPT
D D~ENTION HEARING SCHEDULED FOR: _ _ _ _ _ _ _ __
l\J.1\GREED CONDITIONS OF RELEASE
0 ~F. RELEASED ON OWN ~OGNIZANC
~ ~O<.? I 00 b PRB ID"" :A FRP


~
       CURED BY$              CAS     RTY:                                                                }
        VEL RESTRICTED TO SD      I  D CA ·         .      .- .     ....ea..i-,_ - v-.Ll     U..l\.J~                           -to
ut'TpMPORARY ADDITIONAL RAVEL UPON CONSENT OF AU A & APP.ROY AL OF PnTRIAL S~ES          pc2- 's ({'Y\P-f
~URRENDER TRAVEL DOCUMENTS (&NO NEW APPLICATIONS) .-Jv,J///,I" ~r/I~ ../ ~               \eu-01~--v
~TRIAL SUPERVISION:       0 REGULAR 0 STRICT                        ~CTED
                                                                 BY PRETRIAL SERVICES
0 DRUG TESTING/TREATMT AS DIRECTED BY PTS 0 MENTAL HEAL TH EVAL/TREATMT AS DIRECTED BY PTS
0 DEF. TO SUBMIT TO URINALYSIS; IF POSITIVE, ADD CONDITION OF DRUG TESTING/TREATMENT

0 HOME INCARCERATION      0 HOME DETENTION     0 CURFEW    0 ELECTRONIC MONITORING    0 GPS
0 DEF. TO PAY ALL OF PART OF COST OF LOCATION MONITORING, AS DETERMINED BY PRETRIAL SERVICES

0 DEF. TO CONTINUE OR SEEK EMPLOYMENT [OR] 0 DEF. TO CONTINUE OR START EDUCATION PROGRAM
0 DEF. NOT TO POSSESS FIREARM/DESTRUCTIVE DEVICE/OTHER WEAPON

0 D~TO BE DETAINED UNTIL ALL CONDITIONS ARE MET
~F. TO BE RELEASED ON OWN SIGNATURE, PLUS THE FOLLOWING CONDITIONS:-----~---­
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ ;REMAINING CONDITIONS TO BE MET BY:+-5 - I j

ADDITIONAL CONDITIONS/ADDITIONAL PROCEEDINGS/COMMENTS:

 - N0         UM      ~d       w \ti-..     c..<J   ~ ~ s p ve<..J~V- ~
                                                                    1                             i   Vt.   C«tf ~
     ~~                   fvU'flt-il{_     °D       U\.../IA-~




0 DEF. ARRAIGNED; PLEADS NOT GUILTY                        0 CONFERENCE BEFORE DJ. ON
0 DEF. WAIVES INDICTMENT                                                              -----
0 SPEEDY TRIAL TIME EXCLUDED UNDER 18 U.S.C. § 316l(h)(7) UNTIL - - - - -

For Rule 5(c)(3) Cases:
0 IDENTITY HEARING WAIVED                                       0 DEFENDANT TO BE REMOVED
0 PRELIMINARY HEARING IN SDNY WAIVED                            0 CONTROL DATE FOR REMOVAL: - - - - -


PRELIMINARY HEARING DATE:            4-)..~-         I :I
DATE:       J°):bS" l \ ~
                                                                         UNITED STATES MAGISTRATE JUDGE, S.D.N.Y.
~      (original)-COURT FILE     £INK- U.S. ATTORNEY'S OFFICE           ~-U.S.   MARSHAL         ~          - PRETRIAL SERVICES AGENCY
Rev'd 2016 IH - 2
